There can be little question of the parental right to the custody of the child, or its welfare in the custody of the father. His neighbors without exception say he is honorable and trustworthy. Divorced from respondent's daughter for good cause, the court found him to be a proper man and gave him custody of his child. Without a home then, he contracted with respondent to care for the child, then and now of tender years, and boarded with her where he could be with his boy as much as his business would permit. Now he has become married to an estimable woman and wants his offspring in his own home now being established. Respondent says on oath in this case that the father gave her the child to rear; in the law suit she says on oath that he contracted with her for a money consideration. Whether the atmosphere of the boarding house is such that the child should be removed therefrom *Page 387 
from is not so material as the atmosphere of the father's new home now being provided, which is conceded to be good. There is nothing against the father or his present wife or their new home which would militate against the welfare of the child. While the welfare of the child is the prime consideration (recognized and conserved in this case) "the legal rights of the parent will be respected, being founded in nature and wisdom, unless they have been transferred or abandoned."Cunningham v. Barnes, 37 W. Va. 746. Where there has not been such transference or abandonment by the parent, he is entitled to the custody of his offspring. The Civil, English and American courts uniformly recognize and enforce this natural right of the parent. A natural parent "who is of good character and a proper person to have the custody of the child and reasonably able to provide for it, is entitled to the custody as against other persons, although such others are much attached to the child, and the child is attached to them, andprefers to remain with them, and they are in all respects suitable to have the custody of the child and able to support and care for it, and even though they are of larger fortune or able to provide for the child more comfortably than the parent, or to care for it better, or to give it a better education than the parent can afford." 29 Cyc., p. 1590. It would be a dangerous and perversive doctrine to hold that the mutual affections of the child and its temporary custodian should annul the parent's natural right to his offspring. Mutual affections nearly always spring up between a young child and its custodian even though there may be no blood relationship. What red-blooded man would support a government which by its courts took from him his children because by force of circumstances he was obliged to place them in the care and temporary custody of another, on the sole ground of affection between his children and that other? In story, eulogy and song we have praised and commended the wonderful love of a mother for her child. But the love of a father for his boy is as deep and strong. It may not be as demonstrative or appealing. My experiences teach me (and I am an old man) that a true father will pass through untold miseries and woes for the welfare of his son, *Page 388 
often going to the extent of literally sacrificing his life. The whirlwinds of life may for the moment ruffle the surface of its sea, and may fleck with foam its superficial currents; they will never shake or trouble the clear unfathomable deep in which the Maker has placed the serene and constant love of a father for his son.